department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date the honorable u s house of representatives washington d c attention mr dear conex-145391-01 uil this letter responds to your inquiry dated date to the commissioner of the internal_revenue_service on behalf of your constituent mr wages for his extended contract with the county school you ask whether mr system are supplemental_wages subject_to income_tax_withholding at a flat percentage rate of percent1 and if so whether he can claim a refund if his gross_income is subject_to a lower tax_rate i am providing you the following general information which i hope is helpful generally every employer is responsible for withholding income_tax from an employee’s wages actually or constructively paid sec_3402 of the internal_revenue_code this section provides two methods for withholding the percentage_method and the wage_bracket_method supplemental_wages are compensation paid in addition to the employee’s regular wages they include but are not limited to overtime pay severance_pay commissions and bonuses paid for the same or different payroll_period or without regard to a particular payroll_period the regulations provide several procedures an employer can use to determine the amount of tax to withhold from supplemental_wages supplemental_wages paid concurrently with regular wages if an employee’s supplemental_wages are paid concurrently with the employee’s regular wages and the amounts of each are not specified the employer determines the tax 1effective for wages paid after date the withholding rate for supplemental_wages is decreased from percent to percent withheld as if the supplemental_wages are combined with the regular wages paid for the payroll_period sec_31_3402_g_-1 if however the employer combines the regular and supplemental_wages in one payment and the employer specifically indicates the amount of each in its payroll records the employer can withhold federal_income_tax at a flat rate of percent on the portion of the total_payment representing the supplemental wage payment if tax is withheld on the regular wage portion at the appropriate rate sec_31 g -1 a ii and revrul_82_200 c b supplemental_wages and regular wages paid separately if the employer separately pays both regular wages and supplemental_wages to an employee and withholds the appropriate income_tax on the regular wages the employer can chose one of the following methods to withhold federal_income_tax on the supplemental_wages withhold tax from the supplemental_wages at the flat rate of percent use the aggregation method as described under sec_31 g -1 a according to this method the employer totals the supplemental_wages and the regular wages paid in the same calendar_year either for the last preceding payroll_period or for the current payroll_period and determines the income_tax to be withheld as if the total amount were a single payment the employer then subtracts from this amount the income_tax already withheld from the regular wages and withholds the remaining tax from the supplemental_wages special rule where the aggregate exemption exceeds wages paid an employer can apply a special rule to supplemental_wages paid for a period covering two or more consecutive payroll periods of no less than one week for which an employee receives other wages and his total withholding exemptions exceed his total wages for the regular payroll_period ie no income_tax was withheld from his regular wages sec_31_3402_g_-1 in this situation an employer can determine the amount of taxes to withhold on such supplemental_wages as follows determine the average wage for each payroll_period to which the supplemental payment relates by dividing the sum of the regular and the supplemental wage payments by the number of applicable payroll periods determine the withholding_tax on the amount calculated in as if that amount were actually paid to the employee for such payroll_period then multiply the amount by the number of payroll periods applicable subtract the amount calculated in from any taxes actually withheld from the employee’s regular wages the remaining amount if any is the amount of tax to be withheld from the employee’s supplemental wage payment supplemental_wages are also subject_to taxes under the federal_insurance_contributions_act fica and federal_unemployment_tax_act futa refund if employee’s wages are subject_to a lower rate if an employee’s wages are subject_to an income_tax_withholding rate in excess of the employee’s tax_liability the employee can claim a refund on his or her individual_income_tax_return form_1040 for the year he or she received the wages if you would like further assistance on this matter please contact employee identification_number at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
